The Attorney             General of Texas
                                          October     22,    1979

MARK WHITE
Attorney General


                   Honorable Charles D. Travis                 Opinion No. MW-74
                   Executive Director
                   Texas Parks and Wildlife Department         Re: Authority of      Parks and
                   4200 Smith School Road                      Wildlife Department to require
                   Austin, Texas 76744                         reports on sales of fiih by
                                                               commercial fishermen.

                   Dear Mr. Travis:

                         You have asked whether the Texas Parks and Wildlife Department has
                   authority to prescribe reporting procedures concerning the harvest and sale
                   of saltwater fiih.

                         The department has the responsibility for collecting statistical data on
                   the fiihing industry of the Texas coastal areas. Sec. 66.209, Parks and
                   Wildlife Code, V.T.C.S. That section provides:

                              S 66.209. Statistical Reports

                                 (a)~The department shall gather statistical informa-
                              tion on the harvest of fish, shrimp, oysters, and other
                              forms of edible marine life of the Texas coast.

                                (b) The department shall prescribe and distribute
                              the report form. The form shall be designed to allow
                              for statistical information concerning the numbers
                              and quantity by weight of seafood taken, the species
                              taken, the kinds of equipment used, and the water
                              from which the catch is made.

                                 (c) No dealer who purchases fish, shrimp, oysters,
                               or other forms of edible marine life directly from the
                              fisherman may fail to file the report with the
                              department each month on or before the 10th day of
                              the month. No dealer required to report may wilfully
                              file en incorrect report.

                                 (d) Any dealer who violates Subsection (c) of this
                              section is guilty of a misdemeanor and on conviction
                              is punishable by a fine of not less than $lO nor more
                              than $50.




                                                    P- 226
Honorable Charles D. Travis   -    Page Two    (NJ’+74)



See also Parks & Wildlife Code, SS6LO61,6LO66.

      The department has adopted rule 127.70.01274 which requires the reporting of
individual sales transactions of all saltwater fish. You ask whether the agency has the
authority to prescribe such reports. It is our opinion that the department does have such
authority under section 66.209(b) and the decision to use a monthly report heretofore used,
or an individual sales transaction report filed monthly, rests within the reasonable
discretion of the department.

                                     SUMMARY

           The Parks and Wildlife Department may require reporting of sales
           of saltwater fish on either a monthly or individual transaction
           basis.




                                        -     MARK WHITE
                                              Attorney General of Texas

JOHN W. FAINTKR, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by David B. Brooks
Assistant Attorney General

APPROVED:
OPINIONCOMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Bill Campbell
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood




                                            P. 227